Citation Nr: 0939621	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.  He died in June 2002.  The appellant (also 
referred to as "claimant") is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case for further development 
in May 2007.

The Board notes that the appellant submitted additional 
evidence to the Board in August 2009.  In a September 2009 
brief, the appellant's representative waived RO consideration 
of this evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2002.  The Certificate of Death 
lists the immediate cause of death as lung cancer, which was 
not manifested during the Veteran's military service, nor was 
it otherwise related to the Veteran's active duty service.

2.  At the time of the Veteran's death, he was service-
connected for schizophrenia and bronchial asthma, which are 
not shown as causing or contributing to the Veteran's death.  




CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2007).

In the instant case, the record shows that in a June 2007 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate a claim for DIC 
benefits.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
However, the June 2007 letter did not list the disabilities 
for which the Veteran was service-connected.  Nevertheless, 
the appellant had actual knowledge of the disabilities that 
were service-connected prior to the Veteran's death.  For 
instance, in her notice of disagreement, the appellant 
specifically asserted that the Veteran's service-connected 
bronchial asthma somehow contributed to or hastened his death 
as well argued that the drugs prescribed to treat his 
service-connected bronchial asthma and schizophrenia somehow 
could have contributed to or hastened his death.  The record 
also shows that the appellant is represented by a national 
service organization, and arguments by her representative on 
the appellant's behalf demonstrate a full understanding of 
the DIC elements addressed in Hupp.  No useful purpose would 
be served in this case by delaying appellate review for 
formal notice under Hupp when the facts demonstrate actual 
knowledge by the appellant. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the June 2007 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in an August 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection for cause of death, and the June 
2007 letter also gave notice of the types of evidence 
necessary to establish an effective date.   

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA opinion.  The RO has requested all 
private treatment records identified by the appellant.  For 
instance, in January 2004, the RO sent out requests to all 
private providers identified by the appellant, and the 
records were subsequently received.  Further, in November 
2008, the RO requested all medical records from the Big 
Spring VA Medical Center (VAMC).  However, the VAMC replied 
the following month that no medical records were available 
for the Veteran.  The appellant also filed another 
authorization form in November 2008.  In June 2009, given 
that the form was illegible and a separate form was needed 
for each provider, the RO requested that the appellant 
complete new authorization forms.  Subsequently, in August 
2009, the appellant filed new authorization forms.  However, 
these forms were for treatment records already associated 
with the claims file.  Thus, no further action was necessary 
by the RO.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

A VA opinion was completed in November 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R.  
§ 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive and debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The June 2002 Certificate of Death lists the immediate cause 
of death as lung cancer, for which the Veteran was not 
service connected.  The Death Certificate also showed that an 
autopsy was not performed.  At the time of his death, the 
Veteran was service-connected for bronchial asthma and 
schizophrenia.  

While service treatment records do show a diagnosis of 
bronchial asthma, records are silent with respect to any 
objective findings of lung cancer.  Importantly, a November 
1945 physical examination prior to discharge showed that the 
lungs had normal excursions, percussion and auscultation.  

After the Veteran's discharge from service, a VA examination 
was done in December 1947 to determine the severity of the 
Veteran's asthma.  A chest x-ray showed heavy markings on 
both sides, but no evidence of emphysema and other pathology.  
The diagnosis remained chronic bronchial asthma.  An October 
1950 VA special chest examination showed no disease of the 
chest found.  A contemporaneous x-ray showed heavy markings 
in both bases, otherwise negative.  Further, a December 1953 
VA special chest examination showed a diagnosis of chronic 
bronchial asthma.  A contemporaneous x-ray showed some 
increase in lung markings in both bases suggesting an upper 
respiratory infection, otherwise negative.  

A July to August 1977 VA hospital report showed that a small 
lesion was found in the left upper lung field and the Veteran 
had a left thoracotomy in 1967, which appears to have been 
done at a private hospital, for noncancerous neoplasm.  After 
numerous studies, it was recommended that the lesion be 
removed.  In August 1977, a wedge resection of this lesion 
was carried out of the left upper lobe, and permanent section 
studies revealed the nonspecific chronic inflammatory 
disease.  The diagnosis was nonspecific granuloma of the left 
upper lung.  A private December 1977 opinion stated that the 
Veteran suffered from chronic obstructive bronchial pulmonary 
disease with reoccurring bronchitis and sinusitis.  The 
examiner felt that the Veteran's service-connected 
respiratory illness had grown progressively worse over the 
past several months.        

The Veteran was afforded a VA examination in January 1978 for 
his bronchial asthma.  It was observed that the Veteran had 
recently quit smoking in August 1977, but had smoked up to 
one to three packs a day since he was 10 years old.  The 
examiner found that the Veteran did not appear to have any 
active bronchial asthma at the present time.  He also 
determined that the granulomas of the lungs were not part of 
the picture of bronchial asthma.  The diagnoses were chronic 
bronchitis, history of bronchial asthma, and recent 
thoracotomy for nonspecific granuloma, left lung.  

Subsequent VA treatment records from 1984 to May 2002 showed 
that the Veteran continued to complain of difficulty in 
breathing and shortness of breath.  An assessment of chronic 
obstructive pulmonary disease was given.  Significantly, a 
May 2001 pulmonary function test was abnormal in that there 
was mild expiratory airflow limitation and mild volume 
restriction by spirometry.  

Private treatment records from Coleman County Medical Center, 
Hospice of the Big Country, Michael Bailey, D.O., Clinton 
Cavuoti, Jr., M.D., Amelia Yeh, M.D., and Abilene Regional 
Medical Center have also been reviewed and associated with 
the claims file.  Treatment records from Dr. Cavuoti showed 
that the Veteran presented in June 1999 with increasing 
problems of exertional fatigue and dyspnea for the past two 
to three months.  However, his pulmonary function tests 
looked good.  An assessment of progressive dyspnea and 
fatigue was given as well as status post left lung resection 
for benign disease.  In January 2000, the Veteran was 
diagnosed with recent acute bronchitis.  Dyspnea on exertion 
remained stable.  Dr. Cavuoti indicated that the Veteran 
probably had some mild obstructive lung disease, though his 
pulmonary functions tests looked good.  A May 2000 x-ray 
showed a minimal amount of haziness to the left lower lobe 
consistent with scarring and unchanged from an October 1999 
chest x-ray.  

A July 2001 chest x-ray from Coleman County Medical Center 
showed that a density in the left lower lung had remained 
unchanged since January 2001.  A January 2002 x-ray compared 
to the July 2001 x-ray again showed pleural parenchymal 
scarring on the left as well as a small focal pneumonic 
infiltrate as noted in the right base.  A February 2002 chest 
x-ray showed progression of the previously identified 
pneumonia in the right lung field as seen in January 2002.  
The Veteran was diagnosed with chronic right lower lobe 
pneumonia.  As the pneumonia was not resolving, a chest CT, 
bronchoscopy and biopsy were ordered.  In March 2002, the 
results showed findings of adenocarcinoma and suspected 
lymphangitic spread.  The Veteran subsequently underwent 
multiple thoracenteses and was started on systemic 
chemotherapy.  

In April 2002, the Veteran was diagnosed with bone mets 
status post chemotherapy.  The Veteran was hospitalized 
throughout most of April and May at the Abilene Regional 
Medical Center and Coleman County Medical Center.  Treatment 
records showed an impression of metastatic non-small cell 
lung carcinoma, stage IV, metastatic neoplasm to bone, right 
side malignant pleural effusion, and chronic obstructive 
pulmonary disease.  In June 2002, it was determined that 
given the progression of the disease, supportive care should 
be pursued and arrangements were made for the Veteran to be 
discharged to home with Hospice of Big Country to assist with 
his care at home.  

Significantly, the earlier VA examinations, VA treatment 
records and private treatment records do not show any link 
between the Veteran's service-connected disabilities and the 
lung cancer that caused his death.  Moreover, the medical 
evidence also does not show that the Veteran's lung cancer 
manifested in service.  

In July 2004, a VA medical opinion was done by a medical 
doctor.  The doctor reviewed the claims file, including 
hospice care discharge summary form, Hospice of the Big 
Country and Abilene Hospital records.  The doctor observed 
that the cause of death was poorly differentiated 
adenocarcinoma of lung.  The doctor continued that records 
clearly showed that the Veteran manifested inoperable lung 
cancer, underwent chemotherapy, but succumbed to the 
malignancy.  He had comorbidity of chronic obstructive 
pulmonary disease, for which he was service connected (as 
chronic bronchitis), which would obviously hasten the time of 
his demise, but this condition was not the substantive cause 
of death, nor was it the cause of the Veteran's malignancy.  
Therefore, it was less likely than not that the service-
connected bronchitis was the cause of death or related to the 
cause of death. 

In its May 2007 remand, the Board found that the July 2004 VA 
opinion did not present adequate medical evidence to allow 
for proper careful consideration of whether the Veteran's 
service-connected pulmonary disease was a contributory cause 
of the Veteran's death under 38 C.F.R. § 3.312.  The Board 
also noted that the appellant's March 2003 notice of 
disagreement presented multiple theories of entitlement to 
service connection for the cause of the Veteran's death.  In 
addition to the assertion that the service-connected 
pulmonary disease may have contributed to death, the 
appellant also contended that drugs used in treatment of the 
Veteran's service-connected pulmonary disability and service-
connected mental disorder may have contributed to his death.  
Thus, the Board found that a new medical opinion should be 
rendered in this case.   

On remand, a VA opinion was done in November 2008 by the same 
medical doctor.  The claims file was reviewed in detail.  The 
opinion indicated that the medical records showed that the 
Veteran died in June 2002 as a result of overwhelming 
malignancy, adenocarcinoma of the lung with bilateral 
malignant pleural effusions, in the setting of hospice care 
following a nonresponsive course of chemotherapy.  During 
hospitalizations in May 2002, the Veteran had respiratory 
compromise (dyspnea and hypoxemia) on the basis of malignant 
pleural effusions, as well as pulmonary infiltrates, which 
were likely both infectious and malignant in nature.  In 
fact, the discovery of the malignant diagnosis came in the 
context of an enlarging right lower lung infiltrate, which 
did not respond to the usual antimicrobial treatment of 
pneumonia.  Overall, the documentation of the end stages of 
the Veteran's life (April, May and June 2002) were 
commiserate with the overwhelming nature of the malignant 
neoplasm, the subsequent multisystem failure, and steady 
decline during the dying process.

A review of the medical records in the years prior to 2002 
showed that the Veteran's chronic obstructive pulmonary 
disease was said to be stable.  The Veteran underwent 
pulmonary function tests in May 2001, one year prior to his 
death, which showed an FEV1 of 1.71 liters, or 76% predicted.  
The pulmonary function tests were interpreted as mild airflow 
limitations.  His chronic obstructive pulmonary disease was 
treated with inhaled bronchodilators, and the condition was 
not documented as severely debilitating or progressive in 
nature.  In July 2001, the Veteran underwent a 
cholecystectomy, and the records do not indicate that there 
was any respiratory complication, before or after surgery.  
He never required artificial ventilation, and prior to the 
end stages of the malignancy, did not require home 
supplemental oxygen.    	

Given these findings, the doctor found that it was not at 
least as likely as not (a 50% degree of probability or 
greater) that the Veteran's service-connected chronic 
bronchitis was singly, or jointly with some other 
condition(s), the immediate or underlying cause of death or 
was etiologically related thereto.  The doctor stated that a 
review of the medical records clearly showed that the cause 
of death, as well as the preponderance of his co-morbid 
ailments in the final stages of his life, was overwhelming 
malignant lung cancer, and that the Veteran's underlying 
service-connected chronic bronchitis was not substantially or 
materially related to his death.  Further, it was not at 
least as likely as not that the Veteran's service-connected 
chronic bronchitis contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  The opinion continued 
that there was no objective evidence in the medical records 
of measureable or substantive effects of the stable, chronic 
bronchitis condition on the Veteran's dying process.  As 
stated above, the records showed that the Veteran's pulmonary 
compromise was directly related to the effects of the 
malignancy, particularly the presence of recurring malignant 
pleural effusions and pulmonary infiltrates.  

Moreover, as to whether the Veteran's service-connected 
chronic bronchitis could be medically characterized as 
"involving active processes affecting vital organs" with 
"resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death," the examiner concluded that 
there was no material evidence of significant debilitation or 
general impairment of health caused by the chronic bronchitis 
in the months/years prior to the development of the 
malignancy which made the Veteran less able to resist the 
effects of the overwhelming malignancy.  

The doctor also found that the Veteran's lung cancer was so 
overwhelming that eventual death could be anticipated 
irrespective of coexisting conditions because the 
preponderance of the morbidities and abnormalities of the 
vital organ systems during the days and weeks following the 
discovery of his lung cancer were directly resultant either 
from the lung cancer itself (such as malignant pleural 
effusions that compromised lung function), or the decreased 
immunity and susceptibility to infection brought about by 
chemotherapy given in attempts to treat the malignancy.  The 
malignancy itself was clearly the cause of death, and the 
ultimate outcome was not shown to be significantly altered by 
any other underlying condition.  Moreover, as to whether the 
service-connected chronic bronchitis "was of itself of a 
progressive and debilitating nature" and "was of such 
severity as to have a material influence in accelerating 
death," the doctor determined that the records did not show 
evidence of a severely progressive and debilitating course 
from the service-connected chronic bronchitis, which was said 
to have been stable by the Veteran's primary care providers 
in the months prior to the onset of lung cancer.  Lastly, the 
opinion concluded that it was not at least as likely as not 
that any treatment, including prescribed medications, for the 
Veteran's service-connected chronic bronchitis or the 
service-connected schizophrenia, contributed substantially or 
materially; that they combined to cause death; or that they 
aided or lent assistance to the production of death.  The 
records did not show that there was any significant adverse 
or causative effect or even hastening of death in a 
substantial way from medications, either for chronic 
obstructive pulmonary disorder or for schizophrenia.  The 
effects of these medications were seen to be beneficial, at 
least symptomatically.   

Given that the claims file was reviewed by the examiner and 
the opinion sets forth detailed findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the opinion to be sufficient 
for appellate review and of high probative value.  The Board 
notes that there is no medical evidence of record to refute 
this opinion.  

The Board also acknowledges the statements of record of the 
appellant that the Veteran's service-connected disabilities 
contributed to his death.  Nevertheless, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the appellant is competent to state her observations of 
the Veteran's symptoms prior to his death.  However, the 
Board does not believe that the appellant has the medical 
expertise required to determine whether the Veteran's 
service-connected disabilities caused or contributed to his 
death.  The appellant's assertions are purely speculative and 
not supported by the medical evidence of record.  
Significantly, the records prior to the Veteran's death do 
not indicate that the Veteran's service-connected 
disabilities contributed in any way to his death or showed 
that his lung cancer manifested in service.  In conclusion, 
while the appellant's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence of record, specifically, the November 2008 VA 
opinion by a medical doctor.  After reviewing the medical 
evidence, the examiner clearly found that the cause of the 
Veteran's death was not related to his service-connected 
disabilities. 
  
Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for the cause of the 
Veteran's death is not warranted.  While the Board is 
sympathetic to the appellant's loss, there is no competent 
medical evidence of any treatment during service for lung 
cancer, or within one year of discharge so the service 
incurrence of malignant tumors cannot be presumed.  
Importantly, VA examinations in 1947, 1950, 1953, and 1978 
found no evidence of lung cancer.  Further, there is also no 
medical evidence linking the cause of death to any injury or 
disease during service, including the Veteran's service-
connected disabilities.  Significantly, the highly probative 
November 2008 VA opinion found no link between the lung 
cancer that caused the Veteran's death and his service-
connected disabilities.  Further, as the first evidence of 
record of lung cancer was approximately 57 years after 
service, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the appellant's claim for cause of the 
Veteran's death.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for cause of the Veteran's 
death is not warranted.  The appeal is denied. 




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


